DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/7/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. 	 Information Disclosure Statements submitted 1/4/2022, 1/26/2022 and 2/24/2022 are acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections – pre-AIA  35 USC § 112-NEW MATTER

4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 42 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 42 does not comply with the written description requirement and introduces new matter into the patent application.  
With regards to new claim 42, Applicants recite a release rate under 4.0E+2 µg per hour for a time period up to about 1500 hours. Applicants argue that Fig. 10, Examples 8-12 illustrate an implantable device that exhibits slow release and steady release rate resulting in a low cumulative release ratio over time. As indicated in Fig. 10, the release rate for all of these Examples is under 4.0E+2 µg. This argument is not found persuasive because the claim reads on, for example, there could be a release rate of 3.0E+2 within 5 hours however, the Fig 10 does not show this release yet the claim encompasses it. Another Example is after 5, 500 or 1000 hours, a release rate of 3.99 E+2 is encompassed by the claimed recitation (i.e., less than 4.0E+2) but not shown by Fig. 10 and the Examples. As such claim 42 is regarded as new mater.

Claim Rejections- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 14-15, 17-19, 22,  25, 27, 29 , 31-32, 36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shalati et al. (U.S. Patent 4,666,704) in view of Patel et al. (US 2013/0189342), Dugan et al. (US Patent 10,028,851) and Dill (US 2012/0164193), Zhang et al. (US 2017/0121513) and Patel et al. (US 2021/0007973).
Shalati et al. (U.S. Patent 4,666,704) (hereinafter Shalati et al.) disclose controlled release implant comprising a core comprising a macromolecular drug and water insoluble polymer with outer membrane coating (abstract and claims 1-6). Example 1 disclose lysozyme dispersed with polylactic acid (hydrophobic) and further coated with polylactic acid (hydrophobic polymer). The molecular weight of lysozyme is 14300 Dalton or 14.3 kDa. The shape is cylindrical which is regarded as having a “generally circular cross shape” (Example 1). Size is also disclosed in Example 1 (4 mm diameter). The core has 60 % by weight drug lysozyme and 40 % by weight polylactic acid (Example 2 and Table 1).  The structural features of Shalati et al. are similar to claim 1 and thus the properties such as “capable of releasing the macromolecular drug compound for a time period of about 5 days or more” are met. Furthermore, as evidenced by Table 1, the macromolecular drug is released for a time period of 5 days or more. The cumulative release at 15 days of the macromolecular drug compound is from 20 % to 70 % (see Table 1). The core contains 10 % to 90 % drug. Shalati e al. discloses compositions that include core drug hydrophobic polymer and coating of polymer. With regards to the shape, it would have been within the purview of one of ordinary skill in the art to formulate the device into the desired shape see In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Shalati et al. does not teach ethylene vinyl acetate of the core with sufficient specificity however the reference disclose the core can be composed polymers that can be biodegradable, or bio-compatible such as ethylene and vinyl acetate copolymers or polylactic acid (col. 2, lines 67-17). Thus, there is an express suggestion to use ethylene and vinyl acetate copolymers instead of the  polylactic acid. The core polymers include ethylene and vinyl acetate polymers and copolymers having vinyl acetate content of between about 10 % and 90 % by weight. With regards to claim 36, the claims are drawn to a product and the method by which the product is made is given little patentable weight to a product claim. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have ethylene vinyl acetate as the polymer of choice for the core as Shalati et al. recognizes this as a suitable substitute for polylactic acid. 
Shalati et al. does not disclose ethylene vinyl acetate as the coating.
Regarding the polymer membrane coating, Shalati discloses that suitable materials include polylactic acid, ethylcellulose, polycaprolactone and polymethacrylate and still other materials suitable for the polymeric coating will be recognized by those skilled in the art.
Patel et al. (US 2013/0189342) disclose drug delivery devices for delivery  drugs such as proteins (para 0088) where the device contains a core and layer of a single type of polymer or mixtures (para 0087). The device is designed such that the rate of drug delivery over time is determined by factors such as selection of polymers (para 0108). Patel et al. disclose in one embodiment, the device is generally rod-shaped and comprises a core comprising a core polymeric material, where the core optionally comprises a core pharmaceutical substance, surrounded by one or more layers comprising a first-layer polymeric material (para 0010). In any of the foregoing embodiments of mixed layers, the bioerodible polymer can be PLGA and the non-erodible polymer can be EVA (para 0052). Other polymers may be used such as carboxymethylcellulose, ethylene alphaolefin copolymers, PEG and combinations (para 0083). Absent any evidence of criticality, it would have been prima facie obvious to substitute the coating polymers of Shalati with those of Patel as Shalati recognizes other suitable materials recognized in the art are suitable for the coating. 
Shalati et al. disclose an outer polymeric membrane that contains a water insoluble polymer and a water soluble pore-forming agent (hydrophilic). Example 2 disclose coating solution contained 41 % by weight pore forming agent dimethyl tartrate (hydrophilic material 1-50%). Shalati discloses the pore forming agent is from 1 to 60 % by weight the coating polymer. The Example discloses 59 % hydrophobic coating polymer. 
 Shalati discloses pore-forming agents suitable for use in the present invention include dimethyl and diethyl tartrate, lower partial esters of citric acid, such as mono- and diethyl citrate, and, esters of citric acid such as trimethyl citrate. Shalati also discloses sucrose as pore forming agent. These agents exhibit the required co-solvency in both the organic coating solvent and the aqueous fluids encountered upon implantation. Other pore-forming agents suitable for the present invention will be apparent to those skilled in the art.
Dugan et al. (US Patent 10,028,851) (hereinafter Dugan et al.) disclose coating for implant medical devices where pore forming agent includes polyethylene oxides (col. 13, lines 19-24). 
Dill (US 2012/0164193) (hereinafter Dill) disclose pore formers for use in release control coating include pore forming agents such as sucrose and polyethylene oxide (para 0067). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute one known pore forming agent for another. Shalati et al. disclose that pore-forming agents suitable are apparent to one of ordinary skill in the art which would include known hydrophilic polymers such as polyethylene oxide. Dill disclose other pore forming agents include sucrose and polyethylene oxide and thus art recognized equivalents and it would have been prima facie obvious to one of ordinary skill in the art to include PEO and/or sucrose (i.e. a sugar) as the pore forming agents as recognized by Dill. 
The modified Shalati et al. and the combined teachings address a core with ethylene vinyl acetate copolymer and a membrane layer with ethylene vinyl acetate copolymer. The modified Shalati et al. do not disclose a first ethylene vinyl acetate copolymer having melt flow index from about 10 to 80 g per 10 min as determined in accordance ASTM D1238-13 at temperature of 190°C and load of 2.16 kg or a second ethylene vinyl acetate having melt flow index from about 10 to 80 g per 10 min as determined in accordance with ASTM D1238-13 at temperature of 190°C and a load of 2.16 kg. 
	Zhang et al. (US 2017/0121513) (hereinafter Zhang et al.) disclose a medical device (i.e., tube) that contain a polymer composition that is generally flexible and biocompatible (abstract and Fig. 1). Fig. 1 is similar to Fig 1 of the instant application. The wall of the device comprises at least one ethylene vinyl acetate polymer having a vinyl acetate content of from about 15 wt % to about 55 wt % and at least one viscoelastic  additive. The ethylene vinyl acetate polymer constitutes from about 40 wt % to 98 wt % of the composition ((para 0003). The vinyl acetate content is from 15 wt % to about 45 wt % and from about 2 wt % to about 60 wt % of an ethylene vinyl acetate (para 0004) which overlaps with the claimed 25-55 %. The flexible and biodegradable polymers are ethylene vinyl acetate polymer (para 0011) and that by selectively controlling specific aspects of ethylene vinyl acetate polymer (e.g., vinyl acetate content, melt flow index, density etc.), the viscoelastic additive, and the manner in which they are blended together, the present inventors discovered that the resulting composition can exhibit a reduced tendency to kink when employed in the medical tube (para 0011). Regardless of the relative concentration of each component, the melt flow index of the resulting composition is typically from about 0.5 to 50 g per 10 min as determined in accordance with ASTM D1238-13 at temperature of 190°C and load of 2.16 kg (para 0013 and para 0016). Certain aspects of the ethylene vinyl acetate polymer can be selectively controlled to help achieve the desired properties (i.e., kink resistance). The ethylene vinyl acetate is electively controlled so that it has a vinyl acetate content from about 15 wt % to about 45 wt % and the resulting composition can exhibit good kink resistance and transparency (para 0015). The melting temperature can be from 30-100°C and in some embodiments 40-85°C as determined in accordance with ASTM D3418-12e1 (paras 0013 and 0016). The compositions contain glycerin plasticizers (para 0026-glycerin derivatives such as glycerol monostearate). Zhang et al. disclose ethylene vinyl acetate polymers and ethylene vinyl acetate rubbers may both be present and the ratio of the melt flow index is from about 0.1 to 30 (para 0004 and para 0022).
	It would have been prima facie obvious to one of ordinary skill in the art to have both the core and coating ethylene vinyl acetate copolymers having a melt flow index from about 10 to about 80 g per 10 min as determined in accordance with ASTM D1238-13 at temperature of 190°C and load of 2.16 kg,  as disclosed by Zhang because  doing so results in composition can exhibit good kink resistance and transparency. Furthermore, Zhang sates by selectively controlling specific aspects of ethylene vinyl acetate polymer (e.g., vinyl acetate content, melt flow index, density etc.), the viscoelastic additive, and the manner in which they are blended together, the present inventors discovered that the resulting composition can exhibit a reduced tendency to kink when employed in the medical tube. These polymers are recognized as generally flexible and biocompatible. 
Furthermore, regarding claims 15, 17 and 25, the properties recited, melting temperature and melt flow index as measured, Applicants argued that melt temperature and melt flow index of polymers are concepts that are well known and conventional in the art  and  the Examiner takes the position that the polymers recited as examples to use in instant specification are the same polymers taught by the combination of the prior art and thus it is reasonable to conclude these properties would met by the teachings of the combined prior art because the same polymers are encompassed for use as disclosed by the instant specification. Zhang et al. also recognizes overlapping melting temperature and melt flow indices as discussed above.
Zhang et al. disclose ethylene vinyl acetate polymer constitutes from about 40 wt % to 98 wt % of the composition ((para 0003) and  flexible and biodegradable polymers are ethylene vinyl acetate polymer (para 0011) and that by selectively controlling specific aspects of ethylene vinyl acetate polymer (e.g., vinyl acetate content, melt flow index, density etc.), the viscoelastic additive, and the manner in which they are blended together, the present inventors discovered that the resulting composition can exhibit a reduced tendency to kink when employed in the medical tube. Zhang et al. disclose membrane ethylene vinyl acetate polymer that overlaps with the claims for the  purpose for producing flexible medical tubes that don’t kink. 
Patel et al. (US 2021/0007973) (hereinafter Patel ‘973) disclose implantable drug delivery devices with core comprising a polymer and an outer shell comprising a polymer and one or more porogen materials (abstract). The implantable device provides a steady-state level of pharmaceutical substance or drug in the blood of a patient (paras 0042 and 0133). The outer shell has the balance Ethylene vinyl acetate from 40-70 wt % (Fig. 1). The outer coating has a porogen filler and balance EVA. Patel et al. ‘973 recognizes a need to reduce or eliminate burst release in controlled-release systems for delivery of pharmaceutical substances, including thyroid hormones such as triiodothyronine T3 (abstract and para 0006). This is a macromolecular compound because the molecular weight is 650.9776 g/mol or Dalton. The porogen-containing shell can reduce the burst release often observed with sustained release formulations (para 0007). The porogen materials can be alkyl cellulose, a hydroxyalkyl cellulose, ethylcellulose, methylcellulose, hydroxymethylcellulose, a fatty acid, stearic acid, palmitic acid, myristic acid, linoleic acid, a biocompatible salt, sodium chloride, calcium chloride, and sodium phosphate (para 0009). The first and second polymeric materials can comprise ethylene-vinyl acetate (para 0012). The second composition comprises a second polymeric material and a porogen material (para 0019) The porogen material  of this second composition can be 1-40  wt %. As Fig. 1 indicates the outer shell can be made up of porogen filler and balance EVA. The shell can comprise polymer and a porogen where the shell contains from about 1-80 wt % porogen (para 0090). The balance of the shell is made up of polymer which can be EVA (para 0090). Thus the polymer would be from 20-99 wt % if the porogen can be from 1-80 wt %. This amount overlaps with the instant claims EVA being from 70-99 wt % by weight the membrane. Applicants indicated in the remarks that the modification of the amount of ethylene vinyl acetate copolymer selected for the membrane does not produce predictable results (page 10 of 13 of remarks) and the amounts 70-99 %  achieve the steady state of release of the bromelain. The prior art discloses EVA in amounts that overlap with 70-99 wt % for the stated benefit of preventing burst release thus it would be reasonable to conclude that the release rate falls within the claimed amounts of claim 42.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the instant invention to have the membrane layer EVA be from 70-99 wt % of the membrane layer as taught in Patel ‘973. One would have been motivated do so for the purpose of need to reduce or eliminate burst release in controlled-release systems and providing a steady-state level of pharmaceutical substance or drug in the blood of a patient. 

	 
DOUBLE PATENTING
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 14-15, 17-19, 22,  25, 27, 29 , 31-32, 36 and 38-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14, 17-19, 21-35 and 38-41 of copending Application No. 16416328.  Both claims encompass implantable devices with macromolecular drug compounds having a core with drug and matrix of hydrophobic polymer and a membrane with hydrophobic polymer in combination with hydrophilic compound the differences being that the ‘328 application recites weight ratio of hydrophobic polymer to the hydrophilic compound ranging from 0.25 to 200 however, as discussed in the rejection supra Shalati al. recognizes inclusion of hydrophilic components that are pore formers and one of ordinary skill in the art recognizes pore forms as PEO polymers. The molecular weight of drug compound is specified in claim 1 of the copending ‘328 application however this is recited as 0.5kDa or more which encompasses 0.5 and no upper limit thus it would have been obvious to the skilled artisan to utilize drugs of those weights, particularly as proteins are the elected species which are known to have high molecular weights and fall within this value.
This is a provisional nonstatutory double patenting rejection.







RESPONSE TO ARGUMENTS
7.	Applicants recite Fig. 10 Examples 8-12 as support however, these do not provide support for amended the claimed range in claim 1. The Examples do not give basis for the full scope of the range. Additionally claim 1 encompasses other ethylene vinyl acetate membranes whereas the membrane of Fig. 10 was Ateva® 2861A with varying concentrations of PEG. Ateva® 2861A is a very specific ethylene vinyl acetate with a vinyl acetate value of 28 %. The Examples do not give basis for a support of a range however, the instant specification does disclose  the membrane layer(s) generally contain a membrane polymer matrix that contains a hydrophobic polymer, such as described above. The polymer matrix typically constitutes from about 30 wt. % to 100 wt. %, in some embodiments, from about 40 wt. % to about 99 wt. %, and in some embodiments, from about 50 wt. % to about 90 wt. % of a membrane layer (para 0046). Therefore, the amended range of claim 1 is not considered new matter.
Applicants argue that Shalati does not disclose ethylene vinyl acetate as a coating component. Applicants argue that Examples 5-7  show that modification of the amount of ethylene vinyl acetate copolymer selected for the membrane does not produce predictable results. Applicants argue that there is no motivation in either Shalati or Patel to include at least 70 wt % up to 99 wt % of ethylene vinyl acetate copolymer in the membrane layer. 
In response, this argument is not found persuasive because Examples 5-7 of the specification utilize the core is a specific EVA polymer Ateva 4030AC and Luviskol VA 64 and show using Bromelain as the active. The instant claims are not commensurate in scope with the Examples because claim 1 recites any hydrophilic compound and there is no showing that others would achieve the steady state given that it was stated varying the amount of EVA does not produce predictable results. There is no indication in the art or of record that any hydrophilic agent in any amount as encompassed by claim 1 would provide for the same unexpected result. Additionally, claim 1 recites any macromolecular compound having any molecular weights above (0.5 kDa) 500 Daltons but these examples demonstrate only Bromelain. Bromelain has a molecular weight of 1026.9 but claim 1 encompasses weights much larger as it states 500 Dalton or more. Claim 1 also does not recite any amount of drug compound but the Examples 5-7 used specific amount of 80 % bromelain.
CONCLUSION 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615